Statements by the President
Ladies and gentlemen, I would like to make a statement on the occasion of the fifth European Day for the Victims of Terrorism. It is a day which must remain in our memory and a day on which we commemorate all the innocent victims of terrorism. This weekend, two soldiers in the county of Antrim in Northern Ireland were murdered by the Real IRA and on Monday, a policeman was shot in the county of Armagh. The policeman who was killed was married and had children. This barbaric act of terrorism has once again torn a family apart and brought with it unimaginable suffering. Yesterday, at least ten people died in a suicide bomb attack in southern Sri Lanka and more than twenty were seriously injured.
On behalf of the European Parliament, I would like to express my outrage at these abhorrent attacks on innocent people and send my deepest condolences to the families of the victims. They will forever remain in our memories.
Today, we in the European Parliament would like to speak out loudly and clearly against the indiscriminate violence of terrorism. We condemn utterly the senseless destruction of human life, the deaths of entire families as a result of blind fanaticism, which causes people to kill their fellow human beings and to trample human dignity underfoot. Terrorism is a direct attack on freedom, human rights and democracy. Terrorism is an attempt to destroy by means of indiscriminate violence the values which unite us in the European Union and within our Member States.
These acts of terrorism shock us all. They cause us deep and heartrending pain, but they cannot and will not destroy the foundations of the democratic society which is based on our shared values.
Terrorism is a crime which deserves no leniency. Terrorism represents one of the greatest dangers to the security, stability and democratic values of the international community. It is a direct attack on our citizens, on all of us. The European Parliament plays an active role in combating terrorism and in supporting the victims of terrorist attacks. We cannot repeat often enough that there is no justification for terrorism. For this reason, we must continue to work together to fight terrorism by applying the principles of the rule of law and using all the force of the law. Today in the European Parliament, all our thoughts are with the victims of terrorism, wherever in the world they died. We would like to express our solidarity with them. I would like to ask you to remember in silence the victims of the Real IRA and of the suicide bomb attack in Sri Lanka.
(The House rose and observed a minute's silence)
Ladies and gentlemen, the great European, Jean Monnet, one of the founding fathers of European integration, died thirty years ago on 16 March 1979. On the occasion of the 30th anniversary of his death, I would like briefly to honour and recognise his legacy and his life's work in the cause of European integration at the start of this plenary sitting of the European Parliament.
Today we remember the priceless legacy of a man, who, together with Robert Schuman, one of the architects of the reconciliation between Germany and France, took the first step towards establishing a community with a common destiny based on peace, understanding, democracy and cooperation among the people of Europe. Now, at the beginning of the 21st century, the principles highlighted by Jean Monnet and the methods he used to implement them have lost none of their relevance. On the contrary, their importance is obvious to us all. The major challenges presented by globalisation, the economic and financial crisis and global warming will cause Europeans to work even more closely together to provide an effective defence for our shared values and our interests in the world. Jean Monnet would, of course, welcome the progress made in the Treaty of Lisbon towards a democratic European Union which is capable of action and of facing the challenges of the 21st century.
And finally, it is important to mention that it was the Action Committee for a United States of Europe established by Jean Monnet which, among other things, proposed direct elections to the European Parliament. In the last thirty years since the death of Jean Monnet, this dream has become an impressive reality with the creation of the parliamentary dimension of the European Union. We are all the heirs of this great European, Jean Monnet, and his work continues to have a lasting impact. It has resulted in fundamental changes to the relationships between the European states and still influences the lives of all of our citizens today.
On the occasion of the 30th anniversary of Jean Monnet's death, I would like us to think about the task ahead of us and our obligations for the future, which are to commit to continuing the great work started by Jean Monnet of unifying our continent.
Mr President, honourable Members, 'Between different countries, each one's advantage is limited to the results of its own efforts, to the gains obtained in relation to its neighbour, and to the difficulties it manages to transfer to it. In our Community, the advantage of each of the member countries is the effect of the prosperity of the whole.' This is what Jean Monnet said in 1954. The words have lost none of their relevance, rather the contrary.
This March, as Mr Pöttering has just said, marks the thirtieth anniversary of his death, in 1979. This is why I wish to pay tribute to this founding father of the Europe that we all love, this great European whose heritage can only inspire us in these times of crisis.
Recently, and also to mark the fiftieth anniversary of the European Commission, we decided to dedicate the College room - the main room at the Commission - to the memory of Jean Monnet in a very simple, but very meaningful ceremony, at which I had the pleasure and the honour to have at my side not only the President of the European Parliament, Hans-Gert Pöttering, but also the President-in-Office of the European Council, Nicolas Sarkozy.
This tells you that we at the Commission are proud of Jean Monnet's immense heritage. As the first president of the European Coal and Steel Community, he was, in fact, the first president of the institution at the origin of our institution, the European Commission, which is doing its best to keep alive his ideals, which are the ideals of all Europeans who love peace, democracy and solidarity.
(Applause)
(PT) I, too, wish to pay tribute to Jean Monnet, but I asked for the floor in order to congratulate the President on his statement on the European Day in Memory of the Victims of Terrorism. It was at my suggestion five years ago that we adopted this position, which the Council approved in a meeting on 25 March, following the tragic attacks in Madrid. However, my speech is an appeal. Parliament has always faithfully celebrated this date, but unfortunately this date has not yet achieved the scope that it should have within the European institutions and Member States. I believe that the celebration of this date is one of our most important ways of paying tribute to the victims, as the President has done, but also of raising the level of public awareness. I know that there are some celebrations in Madrid today, but little else.
I therefore call on the Commission and the Czech Presidency to ensure that all Member States appropriately celebrate this date in future.